                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


PAUL WAGNER,                          )
                                      )
            Plaintiff,                )
                                      )
                                      )
                                      )
     v.                               ) No. 18 C 4988
                                      )
                                      )
COOK COUNTY SHERIFF’S OFFICE          )
and OFFICER DOYLE, Star #332.         )
                                      )
            Defendants.               )



                     Memorandum Opinion and Order

     Plaintiff Paul Wagner was working as a bartender at the Tin

Roof Bar in Joliet, Illinois when defendant Michael Doyle, a bar

patron and off-duty Cook County Deputy Sheriff, walked behind the

bar, pushed plaintiff against the wall, and brandished a knife in

his face. The incident was captured by the bar’s surveillance

camera, and although Doyle quibbles with minor details (such as

whether he gripped plaintiff by the “neck” or “throat” and the

distance between the knife and plaintiff’s head), he does not

dispute the essential facts, which are confirmed by the security

footage. Police were called to the scene, but the responding

officers left without speaking to either party. The following day,

plaintiff   called   the   Joliet   Police   Department   to   report   the
incident. Following investigation by the Cook County Sheriff’s

Office (“CCSO”) Office of Professional Review and disciplinary

hearings before the Merit Board, Doyle was terminated from the

Cook County Sheriff’s Office.

     Plaintiff later filed this action claiming that his injuries

were the result of CCSO’s unconstitutional policy of failing to

train, supervise, or discipline its officers, and that Officer

Doyle is liable for the torts of assault, battery, and intentional

infliction of emotional distress as a result of his conduct.

Plaintiff now seeks summary judgment of his assault and battery

claims. Doyle responds that summary judgment is not appropriate

because his conduct was intended as a “prank” or a “joke.” But

because Doyle’s actions satisfy the element of assault and battery

under Illinois law regardless of whether he actually intended to

scare or harm plaintiff, summary judgment is warranted.

     As   Doyle   acknowledges,    assault     in   Illinois   “involves

intentional   conduct   that   places   the   plaintiff   in   reasonable

apprehension of an imminent battery.” Padilla v. Bailey, No. 09 C

8068, 2011 WL 3045991, at *8 (N.D. Ill. July 25, 2011)(citing

McNeil v. Carter, 742 N.E.2d 1277 (Ill. 2001)). To prove battery,

plaintiff must show that Doyle “intended to cause a harmful

contact, that harmful contact resulted and that the plaintiff did

not consent.” Happel v. Wal-Mart Stores, Inc., 319 F. Supp. 2d



                                   2
883, 885 (N.D. Ill. 2004) (citing Cohen v. Smith, 648 N.E.2d 329,

332   (Ill.    App.   Ct.    1995)).     Doyle   does   not       claim    that    he

unintentionally approached plaintiff, or that he inadvertently

pushed   him   against      the   wall   while   pointing     a    knife    in    his

direction. Instead, Doyle insists that he did not take these

actions with the intent to scare or harm plaintiff and suggests

that his contact with plaintiff did not rise to the level of

“offensive conduct.” Neither argument is sufficient to withstand

summary judgment.

      There is no dispute—and the video footage confirms—that Doyle

placed one hand on the upper portion of plaintiff’s body and pushed

him against the wall while pointing a knife at plaintiff with his

other hand. Doyle disputes grabbing plaintiff by the “neck” or

“throat,” but these details are immaterial. The undisputed and

observable facts objectively establish an offensive touching to

which plaintiff did not consent. That is a battery. Similarly,

Doyle’s conduct was sufficiently threatening to place plaintiff in

imminent apprehension of a battery regardless of whether he held

the knife at plaintiff’s “eye level.” See Jones v. Cross, 637 F.3d

841, 848 (7th Cir. 2011) (“liability for tortious assault requires

intent ‘to cause a harmful or offensive contact ..., or an imminent

apprehension of such a contact’”) (citing RESTATEMENT (SECOND) OF

TORTS § 21 (1965)).



                                         3
     Doyle’s insistence that his conduct was a “joke” or a “prank”

does not change the analysis. As the Restatement (Second) of Torts

explains, where an act itself is taken intentionally,

     it is immaterial that the actor is not inspired by any
     personal hostility to the other. Thus the fact that the
     defendant who intentionally inflicts bodily harm upon
     another does so as a practical joke, does not render him
     immune from liability so long as the other has not
     consented. This is true although the actor erroneously
     believes that the other will regard it as a joke, or
     that the other has, in fact, consented to it. One who
     plays dangerous practical jokes on others takes the risk
     that his victims may not appreciate the humor of his
     conduct and may not take it in good part.

Restatement (Second) of Torts § 13, cmt. c. Accordingly, Doyle’s

contact with plaintiff was no less a battery—nor was his apparent

threat of making some type contact with plaintiff with a knife any

less an assault—for his claim that these actions were part of      a

“prank.”

     For the foregoing reasons, plaintiff’s motion for summary

judgment on his assault and battery claims is granted.



                                    ENTER ORDER:




                                    ________________________
                                    Elaine E. Bucklo
                                    United States District Judge

Dated: March 27, 2020




                                4
